IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEFAN J. STAS AND LORETTA STAS,          : No. 752 MAL 2017
                                          :
                   Petitioners            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
SUSQUEHANNA COUNTY BOARD OF               :
ASSESSMENT APPEALS, MOUNTAIN              :
VIEW SCHOOL DISTRICT AND LENOX            :
TOWNSHIP,                                 :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.